                         Case 1:19-cv-00596-MN Document 1-5 Filed 03/29/19 Page 1 of 6 PageID #: 143




                                                                  EXHIBIT 5
               Claim Element                                                          Infringement
                                                             U.S. Patent No. 10,123,623
                                            To the extent the preamble is limiting, Burrow provides a modular furniture assembly.6




     1. [a] A modular furniture
     assembly comprising:




6
    Image taken from Burrow website - https://burrow.com/sofa


                                                                        -1-
                         Case 1:19-cv-00596-MN Document 1-5 Filed 03/29/19 Page 2 of 6 PageID #: 144




               Claim Element                                                      Infringement
                                                         U.S. Patent No. 10,123,623
                                           Burrow’s modular furniture assembly includes a base member having a seating surface (circled
                                           in yellow).7




     [b] a base member providing a
     seating surface;




                                           Burrow’s modular furniture assembly includes a transverse member (circled in yellow below)
                                           having a height that is substantially greater than the height of the seating surface of the base
                                           member.8


     [c] a transverse member having
     a height that is substantially
     greater than the height of the
     seating surface of the base
     member;




7
    Image taken from https://burrow.com/Assembly_Instructions_All.pdf
8
    Images taken from https://burrow.com/Assembly_Instructions_All.pdf


                                                                         -2-
                         Case 1:19-cv-00596-MN Document 1-5 Filed 03/29/19 Page 3 of 6 PageID #: 145




               Claim Element                                                         Infringement
                                                              U.S. Patent No. 10,123,623




                                           Orange line illustrates the height of transverse member; blue line illustrates the height of the
                                           seating surface
                                           Burrow’s modular furniture assembly includes a first coupler (circled in yellow below)
                                           configured to selectively couple the base member to the transverse member.9



     [d] a first coupler configured to
     selectively couple the base
     member to the transverse
     member; and




9
    Images taken from https://burrow.com/Assembly_Instructions_All.pdf


                                                                         -3-
       Case 1:19-cv-00596-MN Document 1-5 Filed 03/29/19 Page 4 of 6 PageID #: 146




Claim Element                                           Infringement
                                 U.S. Patent No. 10,123,623




                                           -4-
                         Case 1:19-cv-00596-MN Document 1-5 Filed 03/29/19 Page 5 of 6 PageID #: 147




               Claim Element                                                          Infringement
                                                              U.S. Patent No. 10,123,623
                                            Burrow’s modular furniture assembly includes a second coupler, spaced apart from the first
                                            coupler, the second coupler being configured to selectively couple the base member to the
                                            transverse member, wherein the second coupler is positioned lower than the first coupler, so as
                                            to selectively couple together a lower portion of the base member to a lower portion of the
                                            transverse member.10


     [e] a second coupler, spaced
     apart from the first coupler, the
     second coupler being
     configured to selectively
     couple the base member to the
     transverse member, wherein
     the second coupler is
     positioned lower than the first
     coupler, so as to selectively
     couple together a lower portion
     of the base member to a lower
     portion of the transverse
     member;




                                            Blue arrow points to the base member
                                            Orange arrow points to the transverse member
                                            Green arrow points to the second coupler




10
     Image taken from https://burrow.com/Assembly_Instructions_All.pdf


                                                                         -5-
                 Case 1:19-cv-00596-MN Document 1-5 Filed 03/29/19 Page 6 of 6 PageID #: 148




        Claim Element                                                      Infringement
                                                  U.S. Patent No. 10,123,623
                                 See 1[d] and [e] above and labeled image below, illustrating that the first coupler selectively
                                 couples together a higher portion of the base member to a higher portion of the transverse
                                 member




[f] wherein the first coupler
selectively couples together a
higher portion of the base
member to a higher portion of
the transverse member.




                                 Blue arrow points to the first coupler
                                 Yellow arrow points to the second coupler
                                 Red dotted box is where the second coupler is positioned to couple together the base member
                                 and the transverse member




                                                              -6-
